Citation Nr: 1428831	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-44 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial schedular evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO granted service connection for PTSD and assigned an initial 30 percent disability rating.

The Board has assumed jurisdiction of the claim for entitlement to a TDIU as part and parcel of the Veteran's PTSD increased rating claim, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In August 2011, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge.

In a February 2012 decision, the Board increased the Veteran's PTSD rating from 30 percent to 50 percent, effective throughout the appeal period, and this decision was effectuated by the RO in a March 2012 rating decision.

The Veteran appealed the Board's February 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the parties to this appeal, the Veteran and the Secretary of Veterans Affairs, filed a Joint Motion for Remand (Joint Motion) in September 2012, requesting that the Court vacate the Board's February 2012 decision to the extent that it denied a rating in excess of 50 percent.  In a September 2012 Order, the Court granted the Joint Motion, vacating the Board's February 2012 decision and remanding the case to the Board for compliance with mandates of the Joint Motion.  
In May 2013, the Board remanded the case for further development, which has been completed with regard to the increased rating claim adjudicated in this decision.

In February 2014, the Board received additional evidence from the Veteran's attorney pertaining to the TDIU issue.  The RO will have an opportunity to consider the additional evidence when that issue is readjudicated on remand.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran's PTSD does not cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; and total occupational and social impairment has not been shown.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

The appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  

The Veteran's service treatment records and VA medical treatment records have been obtained, and there is no indication that there are additional relevant, available records, to include records from the Social Security Administration, that have not been obtained. 

VA examinations were conducted in 2009, 2011, and 2013; the record does not suggest that these examinations are inadequate for rating purposes, as the examination reports reflect that the examiners performed thorough clinical evaluations and rendered findings applicable to the relevant rating criteria.  Additionally, the September 2012 Joint Motion did not indicate that the VA examinations, at least from 2009 and 2011, are inadequate.  Moreover, the Veteran has not reported, and the evidence does not suggest, that his PTSD has increased in severity since he was last afforded a VA examination.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II. Increased Rating Claim

Rating Criteria

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The rating criteria for psychiatric disabilities states that the Veteran's currently assigned evaluation of 50 percent is assigned when the psychiatric disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (PTSD shall be rated under the general rating formula for mental disorders).

A 70 percent evaluation is assigned when a psychiatric disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a psychiatric disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule addressing service-connected psychiatric disabilities is based upon the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging from zero to 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  See also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

According to the DSM-IV, GAF scores ranging between 61 and 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  

GAF scores ranging between 51 and 60 indicate moderate symptoms (e.g, flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

The symptoms listed in VA's General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, which would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Evidence

In October 2008, the Veteran was referred for a VA psychological evaluation after a prior medical appointment revealed a positive screening for PTSD symptoms.  At this time, the Veteran reported experiencing anxiety daily, with depressive episodes lasting one day and occurring weekly or bi-weekly.  He reported experiencing monthly flashbacks related to his Vietnam experiences and stated that his most recent flashback had occurred one month ago.  

The Veteran reported having good relationships with his three adult children and a good relationship with his current spouse.  He further stated that he did not believe that his psychiatric symptoms either affected his familial relationships or caused the demise of his prior marriages.  The Veteran also reported being employed by one of his brothers-in-law for nine years and enjoying his work due to his autonomy.  He also reported considering another brother-in-law to be his good friend, as they both enjoy working on cars and other projects together, as well as performing lawn care.  However, the Veteran also reported feeling numb and detached from others, stating that his spouse complains that he is non-communicative and that people perceive him to be "anti-social."  The Veteran denied a history of any legal issues, arrests, or psychiatric treatment.  

On mental status examination, the Veteran was alert, cooperative, and fully oriented, with a slightly depressed affect and congruent mood.  The Veteran denied experiencing any hallucinations, delusions, or homicidal or suicidal ideation, and evidenced normal speech, and no paranoia, pressured speech, loose associations, or psychomotor agitation.  The treating VA psychologist diagnosed the Veteran with PTSD and assigned a GAF score of 60, indicating moderate symptoms.

Later in October 2008, the Veteran filed a claim for service connection for PTSD, from which this appeal stems.  

When receiving VA treatment in February 2009, the Veteran reported experiencing significant anxiety, and he was prescribed an antidepressant medication.   On mental status examination, the Veteran was noted to be casually dressed, with good grooming and hygiene, and he demonstrated normal speech, intact cognition, and goal-directed, logical thought processes.  He demonstrated an anxious affect and fair insight and judgment.  The treating VA psychiatrist assigned a GAF score of 48.

Later in February 2009, the Veteran underwent a VA PTSD examination, at which time the Veteran reported that he experiences anxiety and panic attacks when around people, as well as monthly flashbacks, several nightmares per week, and several depressive episodes per week.  He reported that he had no friends and characterized his relationship with his adult children and wife as fair, stating that he does not communicate with his wife as well as he has in the past.  The Veteran further reported experiencing paranoid thoughts and self-isolating.  

On mental status examination, the Veteran was assessed as fully oriented and demonstrating an ability to maintain minimal personal hygiene and other activities of daily living.  He demonstrated no impairment of communication or impulse control, delusions, hallucinations, inappropriate behavior, suicidal or homicidal ideations, or any obsessive or ritualistic behavior.  

The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 60, indicating moderate symptoms.  The examiner further characterized the severity of his symptoms as producing an occasional decrease in work efficiency or producing intermittent periods of inability to perform occupational tasks due to PTSD, which is the symptomatology contemplated by a 30 percent rating.  

Subsequent VA treatment records reflect that the Veteran underwent individual psychiatric treatment sessions in March, May, and June 2009, during which he reported experiencing ongoing anxiety, especially when in group settings, and depression.  In June 2009, the Veteran further expressed his reservations about his continued ability to perform his employment as a janitor in a bingo hall, due to the required exposure to large groups of people.  Mental status examinations were largely consistent with the findings of the February 2009 VA examination, and the treating VA psychiatrist assigned GAF scores of 50 during each session.  

In statements authored in September 2009 by the Veteran's spouse and his employer/brother-in-law, the Veteran's relatives reported that the Veteran experienced mood swings, impulsivity, anger, forgetfulness, and was irritable with both customers and family members.  

Subsequent VA treatment records reflect that the Veteran received individual psychiatric treatment in August 2010, January 2011, and March 2011.  In August 2010, the Veteran reported experiencing increased irritability at work, but stated that both he and his spouse had perceived an improvement in his symptoms as the result of his psychiatric medications.  In January and March 2011, the Veteran reported his symptoms as stable.  Mental status examinations performed at each treatment session were consistent with prior results, and the assigned GAF scores were 59, 55, and 55, respectively.

In March 2011, the Veteran underwent a second VA PTSD examination, during which he reported having a good and supportive relationship with his spouse and daughter.  He reported having few friends and that his closest friend was his brother-in-law.  He further reported that he engaged in recreational activities such as restoring his car, fishing, and camping, and he stated that he was currently employed as a machinist by his brother-in-law, but had retired from full-time work as a general laborer in 2010.    

On mental status examination, the Veteran was assessed as neatly groomed and appropriately dressed, with a cooperative and friendly demeanor.  His had a normal affect, a reportedly good mood, and demonstrated full orientation.  His thought process and content were unremarkable, but his memory was mildly impaired.  He reported engaging in obsessive/ritualistic behavior, checking locks and appliances to ensure that they were turned off, and walking around the perimeter of his home, and he stated that he experienced panic attacks twice weekly.  He avoided stimuli associated with his PTSD stressors and experienced difficulty falling and staying asleep.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 58.  

VA psychiatric treatment records from March through August 2011 reflect that the Veteran reported his mood as stable in March 2011; reported frustration regarding his denial of an increased rating for PTSD in June 2011; reported doing well in July 2011; and reported having increased anxiety and irritability in August 2011.  Mental status examination results were consistent with prior findings, and GAF scores were recorded as 58, 55, 56, 56, and 52, respectively.  

In August 2011, the Veteran and his spouse participated in a Board hearing, during which the Veteran reported experiencing ongoing irritability and angry outbursts, which were only partially alleviated by his prescription medications.  He reported being tempted to engage in violent behavior when others anger him, including his spouse, but that he and his spouse both walk away before the Veteran acts on these impulses.  He further reported having a memory impairment and frequently experiencing nightmares, as well as a related sleep impairment.  The Veteran also reported enjoying restoring an older car and stated that while he does not have many friends, he sometimes socializes with his brother-in-law and with his adult children.

VA treatment records from October 2011, January 2012, and July 2012 reflect that the Veteran reported no complaints, that his symptoms were stable on his prescription medications, and that he was not experiencing any nightmares.  At each session, a GAF score of 56 was assigned, and mental status examination results were consistent with prior findings.  

In a statement authored in February 2013, a private vocational specialist who conducted a telephone interview of the Veteran opined that the Veteran had been unemployable since 2001 due to his PTSD symptoms, as the Veteran's full-time employment provided by his brother-in-law from 2001 to 2010 was a form of sheltered employment, and therefore not substantial gainful employment.  The vocational specialist further stated that the GAF scores assigned during the rating period were inflated, as they did not consider that the Veteran's full-time employment was a form of sheltered employment.

The Veteran underwent a third VA examination in July 2013, during which he reported experiencing anxiety, suspiciousness, a chronic sleep impairment, and a mild memory loss.  He stated that he had retired from his former full-time employment in 2010 once he became eligible for retirement benefits from the Social Security Administration, as he could no longer tolerate interactions with the customers who frequented his workplace, and that since that time, he has performed part-time work as a machinist, which allowed him to work in relative isolation.  The examiner characterized the Veteran's PTSD as productive of occupational and social impairment with reduced reliability and productivity, the criteria contemplated by a 50 percent rating, and assigned a GAF score of 55, indicating moderate symptoms.  The examiner further opined that the Veteran's PTSD alone did not produce unemployability, as the Veteran's PTSD symptoms would not preclude him from performing work in relative isolation with minimal time constraints, such as certain types of automobile repair work.

In August 2013, the Veteran reported feeling okay, but that he had ceased participating in PTSD group therapy sessions because of a conflict with a fellow group member.  A mental status examination revealed results consistent with prior findings, and the treating medical professional assigned a GAF score of 58.

Analysis

In view of the aforementioned evidence, the Board finds that the Veteran's PTSD symptoms are adequately contemplated by his currently and initially-assigned 50 percent schedular evaluation.  

The Veteran has reported experiencing the anxiety and irritability characteristic of his diagnosed psychiatric disorder of PTSD, as well as panic attacks more than once per week and an impairment in his short term memory.  He has also reported having few friends and difficulty interacting with coworkers, indicating difficulty in establishing and maintaining effective work and social relationships.  These psychiatric symptoms are expressly considered by a 50 percent rating.  Moreover, the VA examiner who conducted examinations of the Veteran in 2009 characterized the Veteran's PTSD as producing an occasional decrease in work efficiency or producing intermittent periods of inability to perform occupational tasks due to PTSD, the criteria for a 30 percent rating; and the VA examiner who examined the Veteran in 2013 characterized the Veteran's PTSD as productive of occupational and social impairment with reduced reliability and productivity, the criteria for a 50 percent rating.  Additionally, with the exception of a the GAF score of 48 assigned in February 2009, the Veteran's GAF scores have ranged from 50 to 60, which indicates that his treatment providers assessed his symptoms as moderate, an assessment commensurate with a 50 percent evaluation.  Thus, the Veteran's overall disability picture is consistent with his currently-assigned 50 percent evaluation.  

The evidence further fails to reflect evidence that the Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, the criteria for a 70 percent evaluation, or even the more disabling total occupational and social impairment for a 100 percent rating.  The results of the Veteran's mental status examinations have been largely normal, with no deficiencies in speech, appearance, or thought content noted, aside from one report of engaging in obsessive or ritualistic behaviors.  While the Veteran has demonstrating irritability and a preference to self-isolate, he has nevertheless has maintained reportedly good relationships with his spouse, adult children, and brother-in-law, indicating his ability to maintain effective relationships.  Moreover, the Veteran's treatment records are replete with his denials of experiencing any homicidal or suicidal ideation.  While the Veteran has stated that he frequently feels tempted to engage in violent behavior, he has yet to act on any such impulse, instead stating that he walks away when feeling provoked.  

Furthermore, while the Veteran has reported a work impairment, inasmuch as he claims he is unemployable outside of a sheltered work environment (such as his prior full-time and current part time employment by his brothers-in-law) and has submitted a related opinion by a vocational specialist, the 2013 VA examiner opined that the Veteran's PTSD alone does not render him unemployable, as the Veteran is employable in certain autonomous fields of employment.  The VA examiner's opinion is consistent with the clinical data of record, which includes largely normal mental status examination results, as well as GAF scores largely indicating moderate symptoms.  

With respect to the private vocational specialist's statement that the assigned GAF scores throughout the rating period are inflated, as they did not adequately consider the Veteran's employment in a sheltered environment, the vocational specialist does not purport to have the requisite psychiatric or psychological training to assign GAF scores.  Moreover, those scores were assigned by VA professionals with related medical or psychological training and were made after an in-person evaluation of the Veteran and contemporaneous mental status examination, whereas the vocational specialist had no such contemporaneous in-person experiences upon which to assess the Veteran's psychosocial functioning, and derived all findings from a telephone interview of the Veteran and claims file review.  Thus, the GAF scores of record are deemed to be accurate assessments of the Veteran's psychosocial functioning at the time they were assigned.

The Board further acknowledges its consideration of the lay evidence of record, including the reports of the Veteran, his spouse, and his brother-in-law regarding his PTSD symptoms.  Those reports, including the reports of the Veteran demonstrating anxiety, irritability, and anger, are expressly considered above, and are contemplated by the Veteran's currently-assigned 50 percent evaluation. 

Lastly, the Board has considered the evidence identified in the September 2012 Joint Motion that the parties indicate suggests that a 70 percent rating may be warranted.  As set forth above, the Board finds that such evidence, when considered with the rest of the evidence of record, does not reflect that the criteria for a 70 percent rating have been met.  The United States Court of Appeals for the Federal Circuit has held that "entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or other of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  For the reasons and bases detailed above, the Veteran's disability picture does not more closely approximate that level of impairment.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's PTSD has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  The symptoms of his disability have been accurately reflected by the schedular criteria.  This is particularly so given that the rating criteria include non-exhaustive lists of symptoms and focus on the overall impairment level of symptoms.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

Accordingly, the Board finds that the totality of the evidence, including both the Veteran's reported symptoms and the clinical findings of record, fail to reflect a basis for awarding a rating in excess of 50 percent.  This is so since the award of service connection.  See Fenderson, 12 Vet. App. at 126.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher initial rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial disability rating in excess of 50 percent for service-connected PTSD is denied.



REMAND

The Board previously directed that a VA opinion regarding the aggregate effect of the Veteran's service-connected disabilities on his employability be obtained; however, only an opinion regarding the impact of his service-connected PTSD was rendered.  As such, the claim of entitlement to a TDIU must be remanded to ensure compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, this issue is REMANDED for the following actions:

1.  Make arrangements for the Veteran to undergo a VA examination to determine whether or not the Veteran is prevented from securing and maintaining substantially gainful employment based solely on his service-connected disabilities.  

The claims folders must be reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

Of particular relevance to this case, the Board notes that "marginal employment" shall not be considered "substantially gainful employment."  "Marginal employment" generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  "Marginal employment" may also be held to exist, on a facts found basis, including but not limited to employment in a protected environment such as a family business or sheltered workshop, when earned annual income exceeds the poverty threshold. 

In rendering this opinion, the examiner should discuss each of the Veteran's service-connected disabilities individually as well as in the context of the entire disability picture that is presented by all of these service-connected disabilities together.  

Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.

The Veteran's current service-connected disabilities are as follows: (1) PTSD; (2) diabetes mellitus, type II, with associated cataracts and onychomycosis; and (3) accidental shell fragment wound, left anterior chest wall.

The examiner should offer a complete rationale for any opinions that are expressed and should cite the appropriate evidence to support his or her conclusions.

2.  Undertake any other necessary development for the claim, including consideration of whether referral is warranted for determining whether a TDIU is warranted on an extraschedular basis under 38 C.F.R. § 4.16(b).  Then, readjudicate the issue of entitlement to a TDIU.  If the claim remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court of for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


